COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-11-00483-CV


C.H. Canada AND W.R. Canada, Jr.          §    From the 393rd District Court

                                          §    of Denton County (2011-60628-
v.                                             393)

                                          §    April 25, 2013

W.R. Canada, Jr. AND C.H. Canada          §    Opinion by Justice Walker
and Mark Lieberman


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that all costs on appeal shall be borne by the party who

incurred them.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Sue Walker